Examiner’s Amendment/Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford Mass on May 17, 2021.
The application has been amended as follows: 
	1. Claim 11, line 21, delete “reflected from the mirror” and insert therein –reflected from the macular and peripheral areas--;
	2. Claim 19, line 3, after “eye” insert –based on--; and
	3. Replace the Abstract of April 12, 2021 with the attached Abstract. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 11, none of the prior art either alone or in combination disclose or teach of the claimed optical instrument for measuring and recording response signals from an eye of a subject that can be used to determine the density of macular pigment . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 20, 2021




ABSTRACT


	Optical instrument for measuring the density of macular pigment in the eye and associated method. The instrument includes: a light source (500), several lenses L1, L2, L3 between the light source and the eye, a diaphragm D1 conjugate to the eye pupil plane, a photodetector (520), a mirror M that directs the light exiting the eye to the photodetector (520), a diaphragm D2 conjugated to the pupil plane of the eye, at least one lens L4 between diaphragm D2 and the photodetector (520), the light source (500) has a central part (501) and a peripheral part (502), the light source (500) being modulated at four different frequencies corresponding to green light in the central part and in the peripheral part, blue light in the central part and in the peripheral part, projecting the light from the light source (500) on the fundus of the eye.